Citation Nr: 1015657	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-23 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, to include as secondary to 
a service-connected knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel





INTRODUCTION

The appellant had initial active duty for training from 
August 1978 to January 1979; she served with the Air Force 
Reserves from July 1978 to September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

The appellant seeks service connection for a back condition.  
She states that she injured her back when lifting a box while 
on active duty.  She further reported that she was involved 
in a motor vehicle accident in 1992 during which she flipped 
a vehicle six times.  She also asserted in the notice of 
disagreement that her back disability was due to the service-
connected knee disability.

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term 
"active military, naval, or air service"" includes active 
duty, and "any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2009); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(c) (2009).  The term inactive duty training 
(INACDUTRA) is defined, in part, as duty, other than full-
time duty, under sections 316, 502, 503, 504, or 505 of title 
32 [U. S. Code] or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2009).

Thus, with respect to the appellant's Air Force Reserve 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or an injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110, 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service 
connection is generally not legally merited when a disability 
incurred on INACDUTRA results from a disease process.  See 
Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Medical records include a September 1988 note that diagnosed 
the appellant with lumbo sacral sprain after lifting a 
mobility box.  In July 1992 the appellant was involved in a 
motor vehicle accident.  In September 1992 the appellant 
reported that she had back problems as a result of the motor 
vehicle accident.  An October 1992 MRI showed L4 disc 
herniation with protrusion centrally resulting in moderate 
stenosis.  The impression was intermittent numbness of the 
right leg, possibly related to moderate spinal stenosis, pre-
existing condition made symptomatic by trauma.  A physician's 
note dated in November 1992 was negative for lumbosacral 
spine problems.  

In March 2008 the appellant was accorded a compensation and 
pension (C&P) spine examination.  During the examination the 
appellant reported that she was diagnosed with a lumbar 
strain in September 1988 after lifting.  She also reported a 
motor vehicle accident during which she flipped an automobile 
six times.  The diagnosis was multilevel lumbar degenerative 
disc disease and degenerative joint disease with L4-5 
stenosis.  The examiner found that the appellant had a 
solitary lumbar strain without documentation of a significant 
mechanism of injury for further pathology.  She stated that 
the spinal condition was consistent with genetics, age, and 
body habitus and opined that the appellant's back condition 
was less likely than not caused by or related to military 
service.  However, the examiner did not consider the L4 disc 
herniation that was shown on MRI following the MVA nor did 
the examiner address whether the claimed back condition is 
due to or aggravated by the service-connected knee condition.  

In that regard, the Court of Appeals for Veterans Claims has 
held that once VA undertakes the effort to provide an 
examination for a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  Accordingly, the appellant should be afforded 
another VA examination.

In addition, the appellant's duty status on July 12, 1992, is 
not of record.  This should be verified on remand, and the 
line of duty determination should be requested.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Contact the appellant and request 
that she provide any evidence in her 
possession concerning her duty status 
in July 1992, to include copies of 
orders, travel vouchers, a line of 
duty determination, etc.  

2.  Request complete dates of ACDUTRA 
/ INACDUTRA by day and month from the 
appropriate agency for the month of 
July 1992.  The appellant states that 
she served with the Air Force 
Reserves at that time and that she 
was on orders at the time of the 
accident.  A copy of any line of duty 
determination that was accomplished 
after the July 12, 1992, motor 
vehicle accident must also be 
requested.  If the appellant was on 
the last day of a period of ACDUTRA / 
INACDUTRA on July 12, 1992, the 
approximate time that the training 
assembly would have terminated should 
also be requested.    

3.  After the dates of ACDUTRA and 
INACDUTRA have been verified, 
schedule the appellant for an 
examination with regard to her claims 
for service connection for a back 
disorder and inform the examiner if 
she was on ACDUTRA /INACDUTRA at the 
time of the motor vehicle accident in 
July 1992.  The claims file must be 
made available to, and reviewed by, 
the examiner, and the examiner must 
note in his report that the claims 
file was reviewed.  All indicated 
tests must be performed, and all 
findings reported in detail.  The 
examiner is specifically requested to 
opine as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the appellant has a 
current disability that is related to 
the lifting injury in 1988 and/or the 
motor vehicle accident that occurred 
in 1992.  In that regard, the 
examiner's attention is directed to 
the October 1992 medical record 
indicating that MRI results showed 
that the appellant had a herniated 
disc at L4.  If the examiner opines 
that the current disability is not 
the result of either or both of those 
injuries, then the examiner should 
opine as to whether the appellant has 
a current low back disability that is 
due to or aggravated (i.e., made 
permanently worse) by the service-
connected knee disability.  A 
complete rationale for all expressed 
opinions must be set forth in the 
report.

4.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record and conduct any 
other development deemed warranted.  
The RO must also ensure that the 
development outlined above has been 
completed in accordance with the 
remand instructions and take 
corrective action if necessary.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


